No. 13011
                  IN THE SUPREME COURT OF THE STATE OF MONTANA
                                     1979


THE STATE OF MONTANA,
                             Plaintiff and Respondent,
            VS   .
DUNCAN PEDER McKENZIE, JR.,
                             Defendant and Appellant.


Appeal from:         District Court of the Eighth Judicial District,
                     Honorable R. J. Nelson, Judge presiding.
Counsel of Record:
   For Appellant:
         Barney Reagan, Cut Bank, Montana
         Charles L. Jacobson argued, Conrad, Montana
   For Respondent:

         Hon. Mike Greely, Attorney General, Helena, Montana
         Chris Tweeten argued, Assistant Attorney, Helena,
          Montana
         Douglas Anderson, County Attorney, Conrad, Montana

                                      -




                                     Submitted:       October 29, 1979
                                          Decided :   R 21: @
                                                       e IJ
Filed:       8'      m$
Mr. Chief Justice Frank I. Haswell delivered the Opinion of the
Court.
           Following a jury trial, the defendant was convicted of
deliberate homicide by means of torture and aggravated kidnapp-
ing.     The defendant was sentenced to death.        The judgment and
sentence were affirmed by this Court in State v. McKenzie (1977),
171 Mont. 278, 557 P.2d 1023.         The United States Supreme Court
granted certiorari and remanded the case for further considera-
tion in the light of its decision in Patterson v, New York (1977),
432 U.S. 197, 97 S. Ct. 2319, 53 L. Ed. 2d 281.
           This Court then reconsidered the entire record and again
affirmed.     State v. McKenzie (1978),           Mont.    ,    581 P,2d 1205,
36 St.Rep. 759.     The United States Supreme Court granted certiorari,
vacated the judgment of this Court, and again remanded the case
for further consideration in the light of Sandstrom v. Montana
(1979), 442 U.S.        ,   99 S. Ct. 2450, 61 L. Ed. 2d 39.    McKenzie
v. Montana (1979),          U.S.      ,   99 S. Ct. 3094, 61 L. Ed. 2d 871.
This opinion constitutes our consideration of this case in the
light of Sandstrom.
          The victim in this case was Lana Harding, a 23 year old
rural school teacher in Pondera County, Montana.           On Tuesday
morning, January 22, 1974, she failed to appear at school.             At
the Pioneer School teacherage where she lived the bed was found
in a disheveled condition.         The sheriff of Pondera County was
called and officers were dispatched to the school arriving there
midmorning.
          Investigation that day revealed (1) a red tennis shoe be-
longing to Lana Harding just outside the school, (2) a drag trail
from the teacherage to a nearby road, (3) blood near the end of
the drag trail (later identified as Lana's type and RH factor)
and (4) a wrist watch belonging to Lana in the same area as the
blood.    Lana Harding was last seen in Conrad, Montana, 13 miles
from the teacherage on Monday, January 21, at about 5:00 p.m.
          Defendant had recently moved into the community and
was working for the K    &   K Wholesale Seed Company, located
approximately three miles from the Pioneer School teacherage.
A day or so before January 21 he made arrangements to buy a
1948 black Dodge pickup, recognizable to most inhabitants of
the area because it had belonged to one local owner for a long
period of time.     On January 21 defendant had worked on the pick-
up after work.     He was seen leaving K   &   K Wholesale Seed Company
at approximately 6:45 p.m. in his black pickup headed toward his
place of residence not far from the teacherage.        The pickup was
seen about 7:00 p.m. about a mile from the teacherage.
          Approximately an hour later, around 8:00 p.m., defendant
knocked on the door of the Pearson farm residence located across
the road from the teacherage.      He asked for assistance in start-
ing ]his pickup.    It was later determined his pickup was parked
in the road at a point where the drag trail ended and where the
blood and watch were found the following day.        At the Pearson
residence defendant asked directions to his own residence and
called his wife to say he was coming home.        Don Pearson pulled
the pickup, got it started and noted defendant did not drive on
towards his place of residence.      Shortly thereafter, the pickup
was seen being driven toward the drill where Lana's body was
found the following day.
          Her body was found clothed only in a shirt sweater and
bra.   It was draped over the tongue of a grain drill.       She had
been severely beaten about the head and body.        The forensic path-
ologist who examined the body testified the death blow had been
delivered to the head and laid open the right side.        A rope was
tied around her neck; there was evidence she had been strangled;
however pressure had been released so she did not die of strangu-
lation.   A coil of wire was entangled in her hair, later shown
to have come from a roll of wire found in the back of defendant's
pickup.
          During the search for the body and the investigation of
the homicide three additional items were found:     (1) A pair of
gloves worn by defendant at work were found in a field not far
from where the body was discovered with human blood on them, (2)
overshoes with Lana's type blood and brain tissue on them were
found about a quarter of a mile away, and impressions from the
soles matched the heels of boots later taken from defendant's
home; and (3) ~ a n a ' spurse was found near the place where the
overshoes were covered.
          As a result of the investigation by the sheriff and his
deputies, the county attorney, on Tuesday afternoon, January 22,
filed a complaint charging defendant with assault before the
justice of the peace.     The county attorney also obtained a warrant
for the arrest of defendant and a search warrant.
          Defendant was thereafter arrested at his home.   The black
Dodge pickup was seized and impounded and blood was found in the
bed of the pickup and on the springs; the back end of the pickup
had been recently sprayed with black paint; the spray paint was
later identified by FBI experts as identical to paint brand-named
"Weekend" which was not available in the Conrad-Pondera County,
Montana area.   A can of the black spray paint was found in the
cab of the pickup and another was later found at defendant's home.
          The following items were found in the back of the pickup:

(1) a coil of wire later identified as having been the source of
wire found in the victim's hair, (2) an exhaust manifold that
had been painted black, and (3) human blood of the same kind and
RH factor as Lana's and brain and corticle tissue were found on
the manifold.   Dr. John Pfaff, who examined the victim's body
and the manifold, testified that the manifold could have inflicted
the fatal blow.
        At the drill site where the body was located, a piece of
brass from a water pump was found.    The prior owner of the Dodge
pickup testified this piece of brass was in back of the pickup
when defendant took possession of the pickup on January 19.
        Several co-workers at the K   &   K Wholesale Seed Co.
testified at trial that defendant had said on January 21 that
he broke in every new vehicle by engaging in sexual intercourse
in each newly acquired vehicle.    Several days before defendant
had remarked that he had had intercourse with country school
teachers; and that they were naive, he could teach them, and they
were easy to get.
        Subsequently defendant was charged with several crimes to
which he entered pleas of not guilty.      Following trial, he was
convicted by a jury of the crimes of deliberate homicide by means
of torture and aggravated kidnapping.     Judgment was entered there-
on and a death sentence imposed.    Defendant appealed.
        We have reconsidered the entire case, not only in the
light of Patterson and Sandstrom, but also on all issues raised
in the original appeal.    This opinion constitutes this Court's
judgment in the entire case following remand.
        In the interest of an orderly presentation of the spec-
         of error
ifications/raised by defendant, we reorganize and present them
insofar as possible in chronological sequence.     Although there
is some overlap, the issues on appeal generally fall into four
categories:    (1) Those relating to pretrial proceedings, (2) those
involving the trial itself, (3) issues involving post-trial pro-
ceedings, including but not limited to, imposition of the death
sentence, and (4) issues for reconsideration upon remand from the
United States Supreme Court.
        Defendant's specifications on appeal are:
        1.    The issuance and execution of the arrest and search
warrants without probable cause, including all claims of error

flowing therefrom.
        2.   Errors relating to the District Court's refusal to
permit defendant to change his plea and enforce a plea bargain.
        3.   Denial of defendant's motions for substitution of
the trial judge.
        4.   Permitting the filing of amended Informations against
the defendant and matters relating thereto.
        5.   Denial of a speedy trial to defendant.
        6.   Denial of defendant's motions for a protective order
and the constitutionality of Montana statutes relating thereto.
        7.   Denying defendant the right to voir dire the jury
on legal concepts relating to defendant's mental state.
        8.   Permitting the State to endorse 58 additional wit-
nesses on the amended Information on the first day of trial.
        9.   Failure of the State to timely furnish defendant
with statements of its witnesses.
       10.   Improperly admitting in evidence numerous State's
exhibits and denying admission in evidence certain proposed ex-
hibits of defendant's.
       11.   Improperly instructing the jury.
       12,   Improper jury verdict forms.
       13.   Permitting audience recording of the State's closing
argument to the jury.
       14.   Undue interference and partisan attitude by the trial
court preventing an orderly and proper presentation of the case.
       15.   Insufficiency of the evidence to support the verdict.
       16.   Denial of defendant's motion for a new trial.
       17.   Errors in the court's "findings, conclusions, sen-
tence and order" resulting in the imposition of the death sentence.
       18.   On remand from the United States Supreme Court, the
issue of whether the trial court's instructions improperly shifted
     the burden of proof of defendant's state of mind, an essential
     element of the crimes of which he was convicted, onto the de-
     fendant in violation of due process under the federal and state
     constitutions in the light of Patterson and Sandstrom, including
     issues relating to harmless error.
               In connection with the first issue above, defendant con-
     tends that the arrest and search warrants were not issued on
     probable cause in violation of United States and Montana consti-
     tutional requirements; that the facts supporting probable cause
     were not made under oath or affirmation and reduced to writing
     in violation of the Montana Constitutional requirements; that the
     search warrant was either issued as or converted into a prohibited
     general search warrant; that section 95-1806(f), R.C.M. 1947,
     is unconstitutional under the United States and Montana Constitu-
     tions; that by reason thereof State's exhibits 17, 18, 20, 21, 22,
     26, 27, 31, 32, 33, 34, 35, 39 through 52, 83 through 100, and
     sublettered exhibits bearing any of these numbers are inadmissible
     of the products of an unlawful search and seizure; and that de-
     fendant's motions to suppress and objections to these exhibits
     should have been granted.
               We disagree with defendant's contention that there was
     no probable cause for the arrest or search warrant.    This Court
     in State ex rel. Garris v. Wilson (1973), 162 Mont. 256, 511 P.2d
15, considered federal case law and the long-standing rule in
     this jurisdiction on probable cause for arrest and search warrants
     noting:
               "'We reach this decision by application of the
               following standards: only a probability of
               criminal conduct need be shown.'"
     Far more was shown here.    See:   State v. ~roglia(1971), 157 Mont.
22, 482 P.2d 143; Spinelli v. United States (1969), 393 U.S. 410,
*,
 /   89 S. Ct. 584, 21 L.Ed,2d 637.

               Defendant argues the search warrants must fall on the basis
of failure on the part of the county attorney to swear or affirm
and reduce the testimony to writing.   He relies on State ex rel.
Townsend v, District Court (1975), 168 Mont. 357, 543 P.2d 193;
and Petition of Gray (1970), 155 Mont. 510, 473 P.2d 532.    We find
neither case factually applicable here.
         Article 11, Section 11, 1972 Montana Constitution pro-
vides:
         " ...   No warrant to search any place, or seize
         any person or thing shall issue  ...  without
         probable cause, supported by oath or affirmation
         reduced to writing."
         In Townsend nothing was reduced to writing.   Here, there
is an affidavit signed by the county attorney and made a part of
both warrants,   At a later date, defendant argues the justice of
the peace failed to follow the rituals of the swearing,     County
Attorney Nelson later testified he asked the justice of the peace
"if he was sworn."
         Defendant argues the county attorney made the affidavit
only on facts obtained from Jerry Hoover, a deputy sheriff of
Pondera County, who had been at the scene of the crime as part of
the investigating team.   This is not a true picture of what took
place before Justice of the Peace Wolfe at the time the county
attorney gave the affidavit and obtained the warrants.
         On September 30, 1974, a hearing on the defendant's motion
to suppress was held before Judge Robert J. Nelson.    Testifying
were Sheriff Hammermeister, his deputy sheriff Jerry Hoover, Jus-
tice of the Peace Robert Wolfe and County Attorney David H. Nelson.
The arguments of defendant's counsel were directed to the lack of
probable cause for the issuance of the warrants.
         A summary of the testimony shows Justice of the Peace
Wolfe testified he customarily swears all witnesses though he
did not recall swearing in the county attorney, he considered him

sworn.   Deputy sheriff Hoover testified he came into town about
4:30 p.m. on January 22, 1974, with directions to go to the
county attorney's office; that he helped the county attorney pre-
pare the affidavit and he then went before Justice of the Peace
Wolfe and gave sworn testimony in support of the issuance of the
warrants.     County Attorney Nelson testified he had been at the
scene with the sheriff and his deputies during the afternoon and
just prior to his coming to town to get the warrants issued.    At
the hearing, he said in answer to a question as to what knowledge
he had of the facts:
          "A. Well, without looking at the affidavit now--I
          think the first paragraph or two is my statement
          as to what I determined, that she was missing and
          may have been the victim of foul play but of what
          nature we didn't know at the particular time, and
          that she resided at the teacherage."
In addition, the county attorney examined Deputy Hoover before
the justice of the peace as to facts he learned during the investi-
gation.     Here, unlike Gray, there was, in effect, sworn testimony
by the county attorney and deputy sheriff in addition to the affi-
davit, and the combination thereof established probable cause.
The fact that defendant had been parked at the roadside near the
school the night before had been established by the Pearsons, who
assisted defendant in getting the truck moved.    It was there the
victim's watch was found in a pool of blood by the investigating
officers before going to town to get the warrants.    See:   Lindley
v. State (1956), Okl.Cr., 294 P.2d 851.
          This, in our opinion, is a sufficient showing of probable
cause to issue the warrants.
          Defendant next attacks the specificity of the search war-
rant, alleging that under the search warrant issued, a blanket
seizure resulted.    Examination of the warrant indicates that both
the house and the vehicle were to be searched.    Though an error on
the vintage of the black Dodge pickup (1950 instead of 1948)
appeared, that is of little significance.    State ex rel.~lournoy v.
Wren (1972), 108 Ariz. 356, 498 P.2d 444.     All parties knew the
pickup involved.     All that is needed to meet the requirements
of specificity is that the officer with reasonable effort, can
ascertain the automobile intended to be searched, and its owner,
if possible.    Wangrow v. United States (8th Cir. 1968), 399 F.2d
106.     Defendant cites case authority that some seven criteria
are needed for identification of a motor vehicle--owner, make,
model, year, color, motor number and license number.     Here, the
affidavit for the search warrant answers five of the seven listed
criteria and it was sufficiently specific.     Wilkerson v. Common-
wealth (1923), 200 Ky. 399, 255 S.W. 76; Hatley v. State (1941),
72 0kl.Cr. 69, 113 P.2d 396.
           Defendant's argument that the items seized were not cover-
ed by the language "any other contraband articles" is without
merit.    The language used comes within the rule of State v. Quigg
(1970), 155 Mont. 119, 467 P.2d 692, where we held thht items
other than those specifically described in the search warrant may
be seized as long as a reasonable relationship is demonstrated
between the search authorized in the warrant and seizure of the
items not specifically described therein.
          Next we consider the constitutionality of section 95-
1806 (f), R.C.M.   1947, which states:
          "The burden of proving that the search and seizure
          were unlawful shall be on the defendant."
          We find no merit in defendant's contention this subsec-
tion is unconstitutional.    We note defendant cites no authority
for his position and therefore fails to overcome the presumption
of constitutionality.     United States v. Keleher (1924), 55 App.
D.C. 132, 2 F.2d 934, relied upon by defendant, is not applicable
to the facts here.    We note that Montana's statute section 95-
1806(f), R.C.M.    1947, is patterned after Chapter 38, S114-12(b),
I11.Code of Criminal Procedure, which states in part:
        "   .        .
            . The judge shall receive evidence on any
        issue of fact necessary to determine the motion
        and the burden of proving that the search and
        seizure were unlawful shall be on the defendant
        ...     I1




Here, such a hearing was held by the trial court, and defendant
failed in his effort.    People v. Normant (1975), 25 Ill.App.3d
536, 323 N.E.2d 553; State v. Tritz (1974), 164 Mont. 344, 522
P.2d 603.
        Defendant's next specifisreversible error arising out
of an alleged "plea bargain", an alleged breach thereof by the
State, a refusal by the District Court to specifically enforce
the terms thereof, and a refusal by the District Court to permit
the defendant to withdraw his prior plea and substitute a plea of
guilty in conformity with the alleged plea bargain,
        In substance the defendant contends that a valid and bind-
ing agreement was made on December 22, 1974, between the prosecu-
tor and defense counsel, subject to approval by the trial judge,
that defendant would plead guilty to deliberate homicide and ag-
gravated assault and would receive sentences of 50 years and 20
years respectively to be served concurrently.    Defendant claims
that on the following day counsel met with the trial judge, who
with some reluctance, agreed to all aspects thereof (except that
he felt he could only give one 50 year sentence for both crimes)
and set December 30 as the date for change of plea and entry of
judgment in accordance with the agreement.    As a result, accord-
ing to defendant, defense counsel agreed to explain what problems
they foresaw in the prosecution of the State's case and what the
defense position would have been had the case gone to trial, all
to counteract anticipated public reaction by the sheriff and the
family of the victim.
        On December 28 the prosecutor advised defense counsel
they would not perform their part of the plea bargain agreement,
according to defense counsel.    On December 30 the District Court
denied defendant's motion to withdraw his plea and refused to
enforce the alleged plea bargaining agreement.
           The State, on the other hand, denies that any plea bar-
gaining agreement was entered into on December 22, or at any
other time.     The State contends the initiation and impetus for
the plea bargaining discussions came from the defendant; that
throughout the discussions the State consistently took the posi-
tion that no plea bargain could be entered into without the con-
sent of the victim's family and the sheriff; and that the only
reason the State agreed to meet with the trial judge and defense
counsel on December 23 was that the prosecution was unable to
travel some 400 miles to see the victim's family until December
26.   Because no consent could be obtained from the victim's family,
no further plea bargaining discussions were held.     The State asserts
any gratuitous information that defense counsel believed they had
imparted to the State was either already known to the State or of
no significance to the prosecution's case.
           This issue turns on the existence of the alleged plea
bargaining agreement.     The trial judge accepted the State's ver-
sion of the situation and refused to enforce the Alleged agree-
ment contended for by defendants.    We likewise accept the State's
version.     We hold that where, as here, the existence of any plea
bargaining agreement was disputed and there is substantial evi-
dence that none was made, there is nothing to enforce and the
trial court's actions in this regard were correct.
           As we understand it, there is neither contention nor
proof of bad faith by the State in its discussions with defense
counsel on a plea bargain or in its effort to secure the approval
of the sheriff or the victim's parents.    Under these circum-
stances any statements of defense counsel concerning weaknesses
in the State's case or defense positions in connection therewith
were gratuitous and premature.    In any event, a trial is not a
sporting contest in which the verdict turns on nondisclosure of
such matters.   Discovery procedures are designed and operated to
remove this element and had been extensively and exhaustively
utilized at the time in question.
        Santobello v. New York (1971), 404 U.S. 257, 92 S. Ct.
495, 30 L. Ed. 2d 427, does not aid the defendant here as that case
is clearly distinguishable on the facts and on the law.
        Defendant's next specification of error concerns the denial
of his motions for substitution of the trial judge.   He argues
that he attempted to disqualify the trial judge for cause by
motion and hearing on September 30, 1974, on the basis that the
trial judge was a member of the Criminal Law Revision Commission
that drafted Montana's present Criminal Code and submitted it to
the legislature for enactment.   He argues that he again attempted
to disqualify the trial judge for cause on December 30, 1974,
first, because the trial judge had acquired information during
the plea bargaining process making it impossible for him to sit
in an impartial manner, and second, because he was attempting to
force his own "Preliminary Instructions to the Jury" over both
prosecution and defense objections which indicated he had assumed
an adversary stance and taken over prosecution of the case.

        We hold that the trial judge's membership on the Criminal
Law Revision Commission did not per se constitute grounds for
disqualification for cause.   Canon 4 of the American Bar Associa-
tion Canons of Judicial Ethics specifically permits this:     "A
Judge may engage in activities to improve the law, the legal sys-
tem, and the administration of justice."   The draft of the revision
of the Criminal Code by the Commission was presented to the legis-
lature for its consideration, approval, rejection or modification.
       Nor do we find any ground for disqualification of the trial

judge for cause in his acquisition of information during the plea
bargaining process, his drafting of "Preliminary Instructions to
the Jury", or any facts or proof that he had assumed an ad-
versary position at trial in taking over the prosecution of the
case.   The rule of United States v. Grinnell Corp. (1966), 384
U.S. 563, 86 S. Ct. 1698, 16 L. Ed. 2d 778, is inapplicable to es-
tablish bias and prejudice.    Here, whatever knowledge the trial
judge obtained was during the course of legal proceedings in the
case and not from any outside source.   As long as the trial judge's
"Preliminary Instructions to the Jury" are a correct statement
of the law, it is immaterial whether they are drafted by the judge
or given over the objections of one or both adversary counsel.
Such is the case here for reasons hereafter discussed,   Finally,
we find the record does not support defendant's contention the
trial judge assumed an adversary role and took over the prosecu-
tion of the case.
        Defendant argues as error the District Court's rulings
permitting the State to file amended Informations against him.
We need only concern ourselves with the filing of the third amend-
ed Information as it was this Information on which defendant was
ultimately tried.    The third amended Information conforms to our
opinion and directions in State ex rel. McKenzie v. District
Court (1974), 165 Mont. 54, 525 P.2d 1211.   Thus, there is no
error in the affidavit, the Information, or the District Court's
rulings in permitting its filing.
        Defendant complains he was denied a speedy trial, empha-
sizing a lapse of 350 days between arrest and trial.   This delay
cannot be considered per se a violation of defendant's right to a
speedy trial,   However, the length of time between defendant's
arrest and trial does shift the burden of explaining the reason
for the delay and showing absence of prejudice to defendant upon
the prosecution.    Fitzpatrick v. Crist (1974), 165 Mont. 382,
528 P.2d 1322; State v. Keller (1976), 170 Mont. 372, 553 P.2d
1013.   The State's explanation for the delay was defendant's
several appearances in this Court, the difficulties arising
from the defendant's refusal to plead, and the difficulties
which arose because this was the first homicide prosecuted
under the new Montana Criminal Code and under the new capital
punishment scheme.   Much of the time can in fairness be charged
to neither party, but it is clear that it aided both parties to
better prepare for trial, this being a complex circumstantial
case.   Under those circumstances, we cannot see that defendant
was denied his right to a speedy trial.   The State's explanation
of the delay is satisfactory and shows that defendant was not
prejudiced by the length of time between arrest and trial.
         Defendant contends the Montana provision for notice of
mental defect or disease and the mental defect or disease pro-
visions in the Code of Criminal Procedure, sections 95-501 through
509 and section 95-1803(d), R.C.M. 1947, are unconstitutional.     To
challenge the constitutionality of these sections, defendant
sought a protective order to protect himself from any waiver of
rights were he to give the notice required by these sections.     The
court denied the relief sought and held these sections to be
constitutional and not violative of the United States or Montana
Constitutions.   On appeal, defendant maintains the court erred
in not holding these provisions unconstitutional.
        Defendant's constitutional arguments were previously an-
swered by this Court in State ex rel. Sikoua v. District Court
(1969), 154 Mont. 241, 462 P.2d 897.   Defendant's attack on these
statutes loses much of its force when it is recognized that the
United States Supreme Court promulgated, and Congress, after care-
ful consideration, approved Rule 12.2 Federal Rules of Criminal
Procedure, Notice of Defense Based upon Mental Condition,

                             - 15 -
                          Next page 17
which is nearly identical to the procedure attacked here.         It
should be emphasized that the purpose of the statute is for
notice, to prevent surprise, and to eliminate the necessity for
a continuance of a trial when the defense is raised.      The fact
of notice does not amount to a plea, and it could not be used in
any way as evidence in a trial on the merits.      The provisions
merely provide for advance notice of the intent to rely on such
defense so that the State may be prepared to meet this defense.
         Defendant claims prejudice because he was not allowed to
voir dire the jury on the subject of mental disease or defect.
This Court has previously said that where notice of a defense of
mental disease or defect is given a refusal to allow defendant
to voir dire the jury on this defense constitutes prejudicial
error.   State v. Olson (1971), 156 Mont. 339, 480 P.2d 822.       Here,
defendant did not give any notice.     We believe defendant was
properly not allowed to voir dire the jury on mental disease or
defect as he did not give any notice of this defense.
         Defendant also alleges the addition of the names of 58
new witnesses to the amended Information on the day of trial was
error.
         The pertinent section of the code of Criminal Procedure
                         ,
is section 95-1803 (a)(1) R.C.M.    1947, which reads:
         " (a) List of Witnesses:
         "(1) For the purpose of notice only and to prevent
         surprise, the prosecution shall furnish to the
         defendant and file with the clerk of court at the
         time of arraignment, a list of the witnesses intend-
         ed to be called by the prosecution. The prosecution
         may, any time after arraignment, add to the list the
         names of any additional witnesses, upon a showing
         of good cause. The list shall include the names
         and addresses of the witnesses."
The Revised Commission Comment on this section points out:
         "Section 95-1503(d) of Chapter 15 requires the
         State to e n d o r ~ s t h enames of the witnesses for
         the state on the indictment or information. The
         motion under this section permits the defendant
         to get a list at any time, probably after arraign-
        ment and before trial. Many times the state
        does not know before it files the indictment or
        information all the witnesses it may call.
        "Further, this provision allows the addition of
        names not only prior to trial, but after the trial
        has commenced. As the trial progresses, the show-
        ing which is necessary to establish 'good cause'
        should be more stringent. At any time, the judge
        may allow a continuance (section 95-1708) if it
        should appear necessary in the interest of justice."
        In State v. Campbell (1972), 160 Mont. 111, 500 P.2d
801, the person whose name was added was the victim of the
assault and the Court there found no serious claim of surprise
and pointed out that while defendant objected, he made no effort
to ask for a continuance.    In State v. Rozzell (1971), 157 Mont.
443, 486 P.2d 877, the District Court judge recognized the possi-
bility that the witnesses added would surprise the defendant and
offered to continue the trial until the defendant had had a chance
to interview all the new witnesses, but this was refused.
        These cases clearly indicate that the proper procedure
where surprise is claimed from the addition of new witnesses is
to ask for a continuance so that defendant may prepare.     In the
present case, defendant objected to the addition of the witnesses
based on surprise and inability to prepare his defense, but never
requested a continuance.    The District Court in granting the
State's request for the addition of the new witnesses cautioned:
        " ...   and in granting this motion, it must be
        understood before any of these witnesses is
        allowed to testify, the defendant must be given
        an opportunity to have his counsel talk with them,
        examine them  . . ."
        The witnesses added were not prejudicial to defendant.
The addition of the names of the FBI agents did not surprise
defendant, as he knew the content of their testimony from reports
received several months earlier.   The rest of the additional
witnesses who were actually called to testify were employees of
Wright Chevrolet.   These persons' testimony was a part of the
chain of possession of the evidence seized from the truck.    The
remainder of the witnesses whose names were added, but who were

not called to testify, were named because they could, if need
be, corroborate the testimony of the already listed witnesses,
lay further foundation, or testify about the weather and temper-
ature in the area on the dates in question.
         In its order the court was careful to provide defendant
with protection against surprise and to ensure that defendant
was able to prepare for the testimony.     Defendant was in no way
prejudiced by the addition of these witnesses.     Before allowing
the addition of the new witness names, the court examined the
county attorney to determine the reason for the addition of each
new witness and to find out the nature of each of the witness'
testimony in the presence of defendant's counsel, so that defen-
dant was apprised of the basic nature of the testimony.
         Defendant contends the State failed to timely furnish
him with statements of its witnesses.    He argues that this is
reversible error.
         Sections 95-1801(d)(1), (d)(2) and 95-1804 (a), R. C.M.
1947, provide the basic discovery tools.     Section 95-1804(a),
R.C.M.   1947, provides:
         "On Motion of a defendant in any criminal case
         made prior to trial the court shall order the
         state to furnish the defendant with a copy of
         any written confession or admission and a list of
         the witnesses to its making. If the defendant
         has made an oral confession or admission a list
         of the witnesses to its making shall be furnished."
         This section by its mandatory language entitles defendant
as a matter of right upon motion, to statements he made.      It
requires no showing of good cause.
                              ,
         Section 95-1801(d)(1) provides :
         "Upon motion of either party and upon showing of
         good cause, the court may issue a subpoena prior
         to the trial directing any person other than the
         defendant to produce books, statements, papers
         and objects before the court at a time prior to
         the trial or prior to the time when they are to be
        offered in evidence and the court may, upon
        their production, permit the books, statements,
        papers or objects or portions thereof to be
        inspected, copied, or photographed by the parties
        and their attorneys. "
The Revised Commission Comment discussing this section points
out :
        "The discovery allowed under subsection (d) is a
        two-part mechanism for gathering information. Under
        paragraph (1) either party may require a third
        person, other than the defendant, through the use
        of a subpoena (section 93-1501-3), to produce cer-
        tain articles. The only restriction is that good
        cause must be shown. This allows what is some-
        times referred to as a 'fishing expedition1--but
        only where third parties are concerned."
        Section 95-1801 (d)(2), provides:
        "Upon motion of the defendant, within a reasonable
        time before trial, the court may, upon a showing of
        good cause, at a time and place designated by the
        court, order the prosecution to produce prior to
        trial for inspection, photographing or copying by
        the defendant, designated books, statements, papers,
        or objects obtained from the defendant or others by
        the prosecution which are material, relevant and
        necessary to the preparation of the defendant's case."
The Revised Commission Comment discussing this provision states:
        "The second paragraph permits discovery by the
        defendant or the prosecution with the additional
        requirement that the object desired must be 'material,
        relevant and necessary to the preparation of the
        case. ' "
This comment indicates the showing necessary to get access to
material in the hands of the prosecutor is greater than that
required to get material in the hands of third parties.
        Against this background, and with the recognition that
in most criminal cases in Montana discovery is conducted on a more
informal basis without resort to the motion and hearing procedures
outlines above, this Court finds the allegation of error based
on a delay of approximately one week in complying with the demand
made by defendant after trial had begun, to be without merit.
        Defendant claims he had made two prior demands upoxthe
county attorney for this material.   These demands were in the form
of letters to the county attorney* Defendant made a number of
specific requests and then made a general request for "    . .
                                                             ,

copies of any documentary or physical items which you will rely
on for proof of any fact   . . ."   The second letter expressed
defense counsel's opinion that the State was not going to pro-
vide the requested information.     This letter was dated August 20,
1974.   On January 13, 1975, after trial began, defendant filed
a demand and motion requesting that all statements taken by the
prosecution from all witnesses be turned over to defendant and
demanding immediate compliance.     Any delay in the prosecution
furnishing defendant with the material requested in his earlier
letters was waived by defendant's failure to file a demand and
motion for this material until after trial had begun.
        Even though the demand and motion was not made "within a
reasonable time before trial", as required under section 95-
1801 (d)(2), the court granted the motion saying:
        "Before a witness takes the stand, other than your
        foundation witnesses, that you [the State] are
        proceeding with now, furnish them [defense counsel]
        with such copies as you have that are not your work
        product as such, and before they [the witness] take
        the stand, he is going to be given an opportunity
        to talk with each witness, particularly those that
        have been endorsed just the other day    . . .."
        (Bracketed material added.)
        The time it took for the State to gather, sort, and copy
the requested material during the presentation of the State's
case-in-chief was reasonable.   The court prevented any prejudice
by allowing defendant to interview the witnesses prior to their
taking the stand.   We note the State complied with the specific
requests made by defendant in the August letters, and the reports
received from the FBI and the autopsy report were forwarded to
defendant soon after they were received and prior to the August
requests.
        Defendant objects to certain photographs which were in-
troduced into evidence as being gruesome and inflammatory or
otherwise prejudicial.
        The basic rule on photographic evidence in Montana as
stated in State v. Campbell (1965), 146 Mont. 251, 261, 405 P.2d
978, 984, is:
        " ...   Photographs are admissible for the purpose
        of explaining and applying the evidence and assist-
        ing the court and jury in understanding the case.
        Fulton v. Chouteau County Farmers' Co., 98 Mont. 48,
        37 P.2d 1025. When the purpose of an exhibit is to
        inflame the minds of the jury or excite the feelings
        rather than to enlighten the jury as to any fact,
        it should be excluded. State v. Bischert, 131 Mont.
152, 308 P.2d 969    . . .."
Here, the photographs in question fall into three categories:
(1) Photographs of the body taken at the "drill site"; (2)
autopsy photographs taken by the pathologist; and (3) a single
photograph of a can of spray paint in a suitcase.
        In each instance these photographs meet the above test.
They were relevant, useful, and necessary in explaining the evi-
dence and assisting the court and jury in understanding the case.
The photographs taken at the site where the body was found were
used by the pathologist to show creases in the body which were
not present after the body had been moved and which tended to
show how long the body had been at the site.    The autopsy photo-
graphs taken in color and then printed in black and white, were
used by the pathologist to show the nature of the wounds and ex-
plain the evidence which formed the basis of his opinion as to the
size and configuration of the weapon which was used to inflict
the wounds.     The photograph of the can of spray paint in the suit-
case was used to show the defendant had in his possession a type
of paint which was not available in local stores.    Defendant finds
prejudice from this photograph in the implication of flight that
could arise from the fact the paint was in a suitcase.    However,
defendant had been in custody for some time prior to the time
these photographs were taken.     his alleged prejudice could have
been easily explained away in cross-examination.    There was no
intent to excite feelings with this photograph which was in no
way gruesome.     It was properly admitted.
     Defendant also objects that certain expert opinion was
allowed to be given prior to the completion of the chain of
possession of the evidence upon which this opinion was based.
This opinion evidence was given by FBI agents who were witnesses
for the State.    The judge allowed them to give their opinion as
to the evidence they had examined, which had not as yet been
admitted in evidence, because there was a portion of the chain
of possession which had not been established.         It is within the
discretion of the court to allow opinion to be given, conditioned
on the subsequent production and admission of the evidence which
forms the basis of the opinion.        isk ken v. Northern Pac. Ry. (1960),
137 Mont. 57, 350 P.2d 831; Graham v. Rolandson (1967), 150 Mont.
270, 435 P.2d 263.    The chain of possession of the evidence was
later supplied.    Thus no error was committed.
    Next defendant complains that a number of his proposed
exhibits were refused admission into evidence.        Our examination
of the record reveals that these exhibits were refused on the
basis of a lack of a proper foundation.        The rule is that the
determination of whether a proper foundation has been laid for
the introduction of exhibits into evidence rests with the trial
court, and its determination will not be overturned on appeal
unless there is a clear abuse of discretion.        State v. Olsen
(1968), 152 Mont. 1, 445 P.2d 926.         In this case, we cannot say
the trial court abused its discretion in not admitting defendant's
exhibits into evidence.    Defendant's argument is without merit.
     Defendant contends the extensive preliminary instructions
given by the court were erroneous, that it was error to give them
prior to the introduction of evidence, and that the remaining in-
structions given after the presentation-of evidence were wrong.
      he preliminary instructions were the usual instructions
given on the role of the jury.     In addition, included were a number
                              -   23   -
of instructions which set out the elements of the various
crimes of which defendant was accused, and set out statutory
definitions of terms used.
        Montana's criminal code is written in clear plain lang-
uage which serves well as the basis for instructions to the jury.
There was no error in incorporating the entire ~nformationinto
the preliminary instructions, for it too is basically in statu-
tory language merely inserting defendant's name and the victim's
name in the proper places and enumerating the weapons used.     The
language is not inflammatory but is as neutral as language de-
tailing the charges involved here can be.    Examination of the
instruction defining reasonable doubt and the burden of proof
show proper statements of the law.
        Defendant asserts that language in the instruction which
defines the degree of proof necessary as being that which con-
vinces the mind "to a moral certainty of the truth of the charge,
no more and no less" falls into the type of error found in State
v. Taylor (1973), 163 Mont. 106, 515 P.2d 695.    In Taylor, the
State's burden was defined using the phrase "only such proof as
may" which impliedly limits consideration of some of the evidence
and which could be interpreted to limit the burden of proof.      Here,
the nature of the subjective judgment to be made by the jurors
is set forth, and the language "no more and no less" merely em-
phasizes the nature of the judgment and in no way diminishes it.
        The Court finds no error to the prejudice of defendant
from the fact that extensive preliminary instructions were given
prior to the introduction of evidence in the case.    Defendant con-
cedes that section 95-1911, R.C.M.   1947, gives the court the power
to vary the order of trial set out in section 95-1910, R.C.M.     1947,
for good reasons.    The present case was built entirely on circum-
stantial evidence.    Some of the counts charged were complex and
difficult to understand.   For example, the second homicide count
was a felony homicide which had as alternative felonies, sexual
intercourse without consent and aggravated assault.   The ag-
gravated assault alternative had alternate aggravating factors,
serious bodily injury or bodily injury with a weapon, and a
listing of alternative weapons, a rope or a heavy object.    It
was for good reason that the judge instructed the jury as to the
basic elements of all the offenses charged, so the jury could
have some understanding of the complex circumstantial evidence
to be presented.    In a less complex case which was not based
only on circumstantial evidence, such preliminary instructions
might not be necessary and there would not be the required good
reasons for varying the usual order of the trial, but here it was
acceptable to do so.
        One of the preliminary instructions to which defendant
objects is the one defining torture.   The instruction states:
        "Whoever purposely assaults another physically
        for the purpose of inflicting cruel suffering
        upon the person so assaulted for the particular
        purpose of enabling the assailant to either:
        "(a)    extort anything from such person;
        "(b) or to persuade such person against his or
        her will, or
        "(c) to satisfy some other untoward propensity of
        the assailant   .
                        .   ."
The term "untoward propensity" is defined in the same instruc-
tion as meaning "any perverse, wrong, bad or corrupt inclination
or tendency."   Defendant maintains that this instruction incorrect-
ly defined torture.
       A number of California cases have adopted a similar de-
finition of torture.   People v. Daugherty (1953), 40 Cal. 2d 876,
256 P.2d 911, 917 states:
       "Murder is perpetrated by torture 'when "the
       assailant's intent was to cause cruel suffer-
       ing on the part of the object of the attack,
       either for the purpose of revenge, extortion,
       persuasion, or to satisfy some other untoward
       propensity." People v. Tubby, 34 Cal. 2d 72,
       77, 207 P.2d 51, 54; People v. Bender, 27 Cal. 2d
164, 177, 163 P.2d 8.' People v. Martinez, 38
Cal. 2d 556, 561, 241 P.2d 224, 227."
        The language of the instruction proposed by defendant
is an exact quotation from the opinion of an earlier California
case, People v. Heslen (1945), 163 P.2d 21, 27.     See:   27 Cal. 2d
520, 165 P.2d 250.    That case dealt with the sufficiency of the
evidence to support a finding of murder by torture and while
there is no real conflict between the two instructions, the one
given by the court is in the general language which does not
comment on the evidence, which breaks the elements down, and
which sets the various purposes out in the alternative is a
clearer and more understandable statement of the law.      The in-
struction given is a proper one and certainly the better of the
two proposed instructions.     People v. Wiley (1976), 18 Cal. 3d
162, 133 Cal. Rptr. 135, 554 P.2d 881.
            The District Court gave "additional instructions"
(instructions 29 through 53) to the jury at the conclusion of
the evidence at the trial.     These instructions will be discussed
in the light of Patterson and Sandstrom under the last specifi-
cation of error herein.
        Defendant goes on to claim error because his offered jury
instructions were not given.    This argument must fail.   Defen-
dant's instructions on mental state and mental disease and de-
fect misstate the law, and the instructions on the elements of
the crimes charged add an element that is not required.
        The next argument defendant raises is that the verdict
forms provided to the jury did not cover all possible verdicts
and that they amount to special verdicts.
        Defendant submitted instructions and verdict forms which
covered the offenses of mitigated deliberate homicide and unlawful
restraint.     It is clear, as stated in State v. Gray (1968), 152
Mont. 145, 153, 447 P.2d 475, 479:
        "    ...   'The submission of a lower offense is
         justified only when the evidence on some basis
         would support a finding that the defendant is
         innocent of the higher offense and guilty of the
         lower.'   . . ."
See also:    State v. McDonald (1915), 51 Mont. 1, 149 P. 279;
State v. Baugh (1977),      Mont   .    ,   571 P.2d 779, 34 St.Rep.
1315.    In this case there was no such evidence and the instruc-
tions and verdict forms on the lesser offenses were properly
not given.
         Defendant claims error in that the verdict forms submitt-
ed to the jury were special verdicts.       He argues that Montana law
does not allow for specific factual findings by the jury.
         The jury was given general verdicts asking for a finding
of guilty or not guilty on each count.       The jury was to make the
additional finding that the element necessary for the imposition
of the death penalty was present.      Under those circumstances this
additional factual finding does not fall into the vice of a
special verdict.    It does not require a fact determination which
could be used to undermine the general verdict.        Thus, the ver-
dict forms were permissible.
         Defendant claims prejudicial error in the court's per-
mitting the audience to tape record the State's closing argument
to the jury.   He contends this prejudiced his right to a fair
trial.   His argument is that the jury was influenced by the argu-
ment being recorded because the jury could believe, under those
circumstances there was something worth preserving.
         In his brief, defendant admits that the court's failure
to prohibit the recording of the argument violates no statute.
He cites no case law that is violated.       He admits the Canons of
Judicial Ethics, which have been adopted by this Court, do not
specifically deal with this question.       He does say that the Code
of Judicial Conduct prohibits such recording.       However, that
Code has not been adopted in Montana.       Thus, no law or rule of
this Court was violated by the audience's tape recording the
argument.
       As to defendant's argument that it prejudiced his right
to a fair trial, we find no merit in that claim.      The rule is
that before a judgment in a criminal case will be reversed,
prejudice must be shown.     State v. Totterdell (1959), 135 Mont.
56, 336 P.2d 696.     The defendant must demonstrate prejudice
from the record.    State v. Schleining (1965), 146 Mont. 1, 403
P.2d 625.   Defendant has not demonstrated he was prejudiced by
the recordings of the closing argument.     His right to a fair
trial was neither denied nor invaded.
        Defendant alleges error because he had to make an out-
of-order presentation of his case-in-chief during the State's
case-in-chief.   The usual order of trial may be departed from
in the proper case.     Section 95-1911, R.C.M.   1947, states:
        "When the state of the pleading requires it,
        or in any other case, for good reasons, and in
        discretion of the court, the order prescribed
        in the last section may be departed from."
We note that the artful phrase "good cause" is not used, rather
there must be "good reasons" for the departure of the usual
order of the trial.
        Defendant's difficulty arose from the fact the FBI
agents who were to testify in this case were scheduled to testi-
fy in several other cases in other states and the judge would
not require them to remain for the duration of the trial, nearly
three weeks, unless there was good reason to keep them.      The
court requested defendant make an offer of proof to show why
these persons should not be released from their subpoenas after
defendant opened his case-in-chief.     Defendant argued that no
reasonable offer of proof could be made until the completion of
the State's case-in-chief.     This may well have been true prior
to enactment of the liberal discovery procedures in the Code of
Criminal Procedure.    In the present case, however, defendant
had examined the FBI reports; he had examined the physical

evidence; and he had a list of the proposed exhibits that were
to be put into evidence.     If there was some reason to require
the FBI agents to remain, defendant would know it at the time
of trial.   No showing of such need was made and the judge in a
proper exercise of his discretion and for good reasons allowed
the agents to leave after they had testified as part of the
defendant's case-in-chief, in the middle of the State's case-
in-chief.
        Defendant further alleges error because his expert on
mental defect or disease was not allowed to be present during
the State's presentation of its rebuttal experts on this matter.
Earlier in the trial, defendant sought a ruling from the court
that all witnesses be excluded from the courtroom when other
witnesses were testifying.    The court granted this motion except
the court said that the exclusionary rule did not extend to re-
buttal witnesses.   Defendant's expert was a witness in his case-
in-chief.   After defendant rested, he sought permission from
the court to have this expert present in the courtroom during
the testimony of the State's rebuttal experts.    The court re-
fused to grant such permission.    Defendant alleges this was an
abuse of discretion which prejudiced defendant.
        We are unconvinced the court abused its discretion.      De-
fendant's expert was a witness in his case to whom the exclus-
ionary rule applied.   The fact that defendant wanted to use him
as a rebuttal witness did not except him from the exclusionary
rule defendant had asked the court to invoke.    Nor do we see
that defendant was prejudiced by the court's action.    The State's
rebuttal experts' testimony concerned the report they had made on
defendant's mental disease or defect.    These were reports that
the defense had been supplied with, as required by section
95-505(5), R.C.M.    1947.   The State's witnesses finished at
the end of the day and defendant's rebuttal began the next day.
There was time then to inform the defense expert of any addi-
tional information not in the report made by these experts,
and to prepare rebuttal testimony.     Under those circumstances,
defendant was not prejudiced.
        Defendant argues the evidence is insufficient to justify
the verdicts rendered against him.     He specifically argues
that the evidence is insufficient to support the verdicts that
defendant committed deliberate homicide by torture and that as
a result of her aggravated kidnapping, Lana Harding died.        This
borders on the frivolous.
        In State v. Fitzpatrick (1973), 163 Mont. 220, 226,
516 P.2d 605, this Court set forth its position in determining
questions of sufficiency of the evidence:
        "As this Court has held many times over, the
        jury is the fact finding body in our system
        of jurisprudence, and its decision is controll-
        ing. The jury is free to consider all the
        evidence presented and to pick and choose which
        of the witnesses it wishes to believe. If
        sufficient testimony was introduced, as well as
        exhibits to justify the jury's findings, then
        its conclusion will not be disturbed unless it
        is apparent there was a clear misunderstanding
        by the jury or that there was a misrepresentation
        made to the jury."
        In this case, the evidence presented to the jury did
not mislead them, nor was any of it ever misrepresented to them.
The evidence was sufficient to justify the jury's finding that
Lana Harding was killed by means of torture and that she died
as a result of her aggravated kidnapping by defendant.
        The rule is that if substantial evidence is found to
support the verdict, it will stand.     State v. White (1965),
146 Mont. 226, 405 P.2d 761; State v. Stoddard (1966), 147 Mont.
402, 412 P.2d 827.    Such is the case here.
        Defendant alleges error in the trial court's denial of
his motion for a new trial.     He contends he was entitled to
a new trial due to insufficiency of the evidence.     He further
argues that the cumulation of errors committed in his trial
denied him a fair trial.
           As the evidence was sufficient to sustain defendant's
conviction, the court did not err in denying the motion for
new trial.
           We find no merit in defendant's argument on cumulative
error.     Since we have held that no substantial errors were
committed, we fail to see how the doctrine of cumulative error
applies.    We are unconvinced that the concepts of "harmless
error" and "cumulative error" are interrelated.     "Harmless error"
refers to technical errors, which do not require reversal.        State
v. Gallagher (1968), 151 Mont. 501, 445 P.2d 45.     "Cumulative
error" refers to a number of errors which prejudice defendant's
right to a fair trial.     State v. Meidinger (1972), 160 Mont. 310,
502 P.2d 58.     Having found that no substantial errors were com-
mitted by the trial court, we hold that the doctrine of cumula-
tive error does not apply and a new trial will not be ordered.
           Defendant asserts that the trial court erred by basing
its judgment and sentence upon erroneous findings, conclusions,
sentence and order.     He further argues the death penalty imposed
as a sentence by the trial court is unconstitutional under the
United States Constitution and the 1972 Montana Constitution.
         As to the errors in the court's findings, conclusion,
sentence and order, the errors referred to are essentially cler-
ical errors in the body of that document.    A mistaken citation
of subsection letter in section 94-5-105, R.C.M.    1947, which
was caused by the amendment which numbered the section, is an
example.    This document is not in error with respect to the fac-
tual or legal basis of its findings.    This Court finds no preju-
dice in the clerical errors.
        Defendant was sentenced to death for his conviction of
the offenses of deliberate homicide by reasons of torture and
aggravated kidnapping.   This sentence was imposed by virtue
of sections 94-5-105 and 94-5-304, R.C.M.   1947.   At the time
of the crimes, these statutes read:
        "94-5-105.    Sentence Of Death For Deliberate
        Homicide.
        "(1) When a defendant is convicted of the offense
        of deliberate homicide the court shall impose a
        sentence of death in the following circumstances,
        unless there are mitigating circumstances:

        "(a) The deliberate homicide was committed by a
        person serving a sentence of imprisonment in the
        state prison; or
        "(b) The defendant was previously convicted of
        another deliberate homicide; or
        "(c) The victim of the deliberate homicide was a
        peace officer killed while performing his duty; or

        "(d) The deliberate homicide was committed by means
        of torture; or

        "(e) The deliberate homicide was committed by a per-
        son lying in wait or ambush; or
        "(f) The deliberate homicide was committed as a
        part of a scheme or operation which, if completed,
        would result in the death of more than one person."

        "94-5-304. Sentence Of Death For Aggravated
        Kidnapping.
        "A Court shall impose the sentence of death fol-
        lowing conviction of aggravated kidnapping if it
        finds that the victim is dead as the result of
        the criminal conduct unless there are mitigating
        circumstances."
These sections were enacted in 1973, and became effective on
January 1, 1974.   In 1974, section 94-5-304 was amended by Ch.
126, 81, Laws of 1974, to read:
        "94-5-304. Sentence of death for aggravated
        kidnapping. A court shall impose the sentence
        of death following conviction of aggravated kid-
        napping if it finds that the victim is dead as
        the result of the criminal conduct."
This amendment deleted the phrase:    "unless there are mitigat-
ing circumstances."   The amendment had an effective date of
March 11, 1974.     At the time of the death of Lana Harding,
this amendment was not in effect.     Therefore, our analysis
of the constitutionality of these death penalty statutes will
concern them as they existed at the time of the crimes in-
volved in this case.
         The death penalty statutes in question here were adopted
in response to Furman v. Georgia (1972), 408 U.S. 238, 92 S. Ct.
2726, 33 L. Ed. 2d 346.   In Furman, the Supreme Court reversed
and vacated death sentences imposed on three defendants.     It
was a per curiam opinion, with five separate concurrences and
four separate dissents.     The five concurring opinions each
asserted different theories for finding the statutes in question
unconstitutional.     Essentially, the fatal flaw in the death pen-
alty, under the concurring opinions of Furman, was the absence
of consistent application of the sanction.
         The cumulation of majority opinions in Furman led to
considerable confusion among the several states' legislatures
which desired to retain a constitutionally viable death penalty,
i.e., a death penalty that was being imposed consistently and
not arbitrarily.     In some jurisdictions Furman was read as re-
quiring a strictly mandatory death sentence for certain classes
of proven crimes.     In other jurisdictions, Furman was read as
attacking unbridled discretion rather than discretion per se.
These states passed statutes to control the discretion of the
sentencing authority. These statutes allowed the death penalty
to be imposed only when unmitigated aggravating circumstances
were present.
         In 1976, the United States Supreme Court considered the
 constitutionality of mandatory death penalty statutes. Woodson
v. North Carolina (1976), 428 U.S. 280, 96 S. Ct. 2978, 49 L. Ed. 2d
944.   The statute before the Court was North Carolina's death

penalty statute.    It provided a death sentence for all persons
convicted of first degree murder.    The Supreme Court held the
statute unconstitutional as violative of the Eighth and Four-
teenth Amendments.     In two later cases, the Supreme Court also
held mandatory death penalty statutes unconstitutional.    Coker
v. Georgia (1977), 433 U.S. 584, 97 S. Ct. 2861, 53 L. Ed. 2d 982;
Harry Roberts v Louisiana (1977), 431 U.S. 633, 97 S. Ct. 1993,
               .
52 L. Ed. 2d 637.    The problem with mandatory death penalty statutes,
according to the Court, was:
        "    ...it is essential that the capital sen-
        tencing decision allow for consideration of
        whatever mitigating circumstances may be rele-
        vant to either the particular offender or par-
        ticular offense.    .
                           ." Harry Roberts, 431 U.S.
637.
        The death penalty statutes under attack in the instant
case, sections 94-5-105 and 94-5-304, as they existed at the
time of the crimes, are not mandatory death penalty statutes.
Thus, they can withstand scrutiny under the decisions of Woodson,
Coker, and Harry Roberts because they allow for consideration of
mitigating     circumstances.
        Also in 1976, the Supreme Court considered the consti-
tutionality of those death penalty statutes that controlled the
discretion of the sentencing authority.    Unlike their mandatory
counterparts, the Court upheld these statutes.    Gregg v. Georgia
(1976), 428 U.S. 153, 96 S. Ct. 2909, 49 L. Ed. 2d 859; Proffitt v.
Florida (1976), 428 U.S. 242, 96 S. Ct. 2960, 49 L. Ed. 2d 913;
and, Jurek v. Texas (1976), 428 U.S. 262, 96 S. Ct. 2950, 49
L. Ed. 2d 929.     In Gregg the Supreme Court stated:
        "Furman mandates that where discretion is a£-
        forded a sentencing body on a matter so grave as
        the determination of whether a human life should
        be taken or spared, that discretion must be
        suitably directed and limited so as to minimize
        the risk of wholly arbitrary and capricious action."
        428 U.S. 189.
        The Montana statutes defendant challenges are designed
to control the discretion of the sentencing authority.    These
statutes are in the constitutionally permissible ground be-
tween unbending mandatory death sentences and unbridled
discretion in the imposition of the death penalty.
        In its decisions of Gregg, Jurek, and Proffitt, the
United States Supreme Court seems to have established three
general criteria which are requisite to a valid death penalty
statutory scheme.
        First, there must be at least one statutory aggravating
circumstance before a death sentence may be considered.    Sec-
ond, the defense must be afforded the opportunity to bring be-
fore the sentencing body at a separate sentencing hearing any
mitigating circumstances relating to the individual defendant.
Third, there must be available prompt judicial review of the
sentencing decision by a court of state-wide jurisdiction, pro-
viding a means to promote the evenhanded, rational and consistent
imposition of death sentences under the law.
        Sections 94-5-105 and 94-5-304 satisfy the first criter-
ion set forth above.   Under section 94-5-105, the death penalty
cannot be imposed unless one of six aggravating circumstances is
found by the trier of fact to exist.     Here, it was found that
defendant committed deliberate homicide by means of torture.
Section 94-5-105(1)(d), R.C.M.   1947.   Under 94-5-304, the death
sentence cannot be imposed unless it is found the kidnap victim
died as a result of the aggravated kidnapping.     Such a finding
was made in this case by the jury.
        The second criterion, that mitigating circumstances be
reviewed at a separate sentencing hearing, is satisfied by two
separate statutory provisions:   First, both death penalty stat-
utes provide that the court "shall" impose a sentence of death
"unless there are mitigating circumstances".    Defendant urges
the "unless" clause may purport to circumscribe the sentencing
judge's authority, but there are no guiding standards nor
sources of information provided for.   This argument ignores
the second statutory provision relevant here--that is, the pre-
sentence investigation report to be delivered to and considered
by the sentencing court in felony cases.    Section 95-2204,
R.C.M.   1947, provides the report shall contain information
respecting "the characteristics, circumstances, needs, and
potentialities of the defendant; his criminal record and social
history; the circumstances of the offense;   . . . and   the harm
to the victim, his immediate family, and the community."     The
report provides the sentencing authority with whatever circum-
stances may exist in mitigation of the defendant's conduct.
         Reading the two provisions together, the sentencing
court is required to consider mitigating circumstances and is
required to consider the presentence investigation report which
must contain any matters relevant to mitigation.    In addition,
all sentencing courts are directed by section 95-2201, R.C.M.
1947, to perform their sentencing functions "to the end that
persons convicted of a crime shall be dealt with in accordance
with their individual characteristics, circumstances, needs and
potentialities."   This mandates the imposition of sentences
which are not disproportionate to the severity of the crime.
Finally, the defendant is authorized to seek a hearing to pre-
sent to the court his testimony and evidence in mitigation of
punishment.
         Prompt judicial review of death sentences is provided
for by appeal to this Court as well as review to the Sentence
Review Division.   This Court determines the legality of the
sentence impos=lc.,Stat,? v. Simtob (1969), 154 PIont. 286, 462
P.2d 873, while the Sentence Review Division is designed to

determine the appropriateness of the sentence with respect to
the individual offender and particular offense.   This satis-
fies the third criteria.
          Although Montana's statutory scheme is unlike those
approved by the United States Supreme Court in Gregg, Proffitt,
and Jurek, we see no substantive failure of Montana's statutory
scheme to comply with constitutional standards.   Our system
is neither wholly mandatory nor wholly discretionary.   There
are precise statutory requirements for finding aggravating and
mitigating circumstances, and a procedure for flushing out the
facts with respect to such circumstances.   There is appellate
review at two levels, insuring that the sentence is both legal
and proportional to the nature and class of crime.    In short, we
believe that the Montana statutory scheme in existence at the
time of the crimes herein, affords defendant the procedural
safeguards necessary to protect his substantive rights to be
sentenced without arbitrariness or caprice, State v. Coleman (1979),
    Mont. - I   -P.2d        , 36 St.Rep. 1134 (decided June 20,
1979).
          Therefore, we hold that the death penalty statutes in
question in this case are constitutional under the United States
constitutional requirements.   They are constitutional on their
face and as applied to this defendant.
          Defendant next contends that shifting the burden of
proving insanity to the defendant offends the due process clause
of the Montana Constitution.
         Defendant relies on the reasoning of a Colorado case,
State ex rel. Juhan v. District Court (1968), 165 Colo. 253,
439 P.2d 741.   Prior to Juhan, the Colorado Supreme Court had
always held the burden was on the state to disprove a properly
raised defense of insanity beyond a reasonable doubt.   The legis-
lature subsequently passed a statute purporting to shift the
burden to defendant.    The Colorado Supreme Court in Juhan, in a
3-2 decision, held its previous decisions were interpretations
of the due process clause of the Colorado Constitution, and
therefore the legislature was powerless to vary the constitu-
tional ruling by legislative enactment.
        Defendant's reasoning is similar.       In 1895, the United
States Supreme Court held that in the federal system, the
burden was on the state to disprove insanity beyond a reason-
able doubt.     Davis v. United States (1895), 160 U.S. 469, 16
S. Ct. 353, 40 L.Ed 499.     Three Montana cases decided shortly
thereafter adopted the Davis rule for Montana.       State v. Brooks
(1899), 23 Mont. 146, 57 P. 1038; State v. Peel (1899), 23 Mont.
358, 59 P. 169; State v. Felker (1903), 27 Mont. 451, 71 P. 668.
The Montana Legislature in 1925 passed Ch. 87, Laws of 1925, im-
posing the burden on defendant to prove his insanity by a pre-
ponderance of the evidence.    This became subsection 2 of former
section 94-119, R.C.M. 1947.     The present statute, passed in 1967,
is section 95-503, R.C.M.    1947.    Thus, the burden has remained
on the defendant since 1925.     Montana cases since 1925 have
relied upon the statute and held the jury should be instructed
that defendant must prove insanity by a preponderance of the
evidence.     State v. Vettere (1926), 76 Mont. 574, 248 P. 179.
The main thrust of defendant's argument is that the old Montana
cases were of constitutional significance and could not be varied
by the legislature; thus Montana's statutes have violated the
due process clause of the Montana Constitution since 1925.
        The problem with this argument is that it assumes Brooks,
Peel, and Felker were based on the due process clause of the
Montana Constitution.    There is no mention of the Montana Con-
stitution in any of them.    They merely followed the rule announced
by the Supreme Court in Davis.       The Supreme Court in Leland v.
Oregon (1952), 343 U.S. 790, 72 S. Ct. 1002, 96 L.Ed 1302, noted
that Davis "obviously establishes no constitutional doctrine,
but only the rule to be followed in federal courts."    Similarly,

it is apparent that Brooks, Peel and Felker were not establish-
ing a constitutional doctrine for Montana.    Just as Congress
could conceivably change the federal rule set forth in Davis, the
Montana Legislature clearly had the power to change the rule
announced in the early Montana cases.
        On remand from the United States Supreme Court, the
issue before this Court is whether the trial court's instruc-
tion on mental disease or defect unconstitutionally shifted the
burden of proof of state of mind to defendant.    The Supreme Court
directed us to reconsider our early decision in this case in light
of Patterson v. New York (1977), 432 U.S. 197, 97 S. Ct. 2319,
53 L. Ed. 2d 281.   In doing so, we will examine the defense of
mental disease or defect as it exists under Montana law and as
applied in this case.
        Evidence of a defendant's mental disease or defect is
admissible in Montana criminal trials for two statutory defenses.
Section 95-501 (a), R.C.M. 1947, provides:
        "A person is not responsible for criminal con-
        duct if at the time of such conduct as a result
        of mental disease or defect he is unable either
        to appreciate the criminality of his conduct or
        to conform his conduct to the requirements of
        law. "
This section defines Montana's "legal insanity" defense.    Sec-
tion 95-503(a), R.C.M.   1947, places upon the defendant the bur-
den of establishing his legal insanity by a preponderance of
the evidence.   Defendant concedes the State may allocate to the
defendant the burden of proving his legal insanity without vio-
lating the United States Constitution.     Patterson v. New York,
supra; Rivera v. Delaware (1976), 429 U.S. 877, 97 S. Ct. 226,
50 L. Ed. 2d 160; Leland v. Oregon, supra.     Defendant contends,
however, that the second criminal defense involving mental disease
or defect unconstitutionally shifted the burden to defendant
to disprove intent, an essential element of the crime charged.
        In addition to the legal insanity defense which, if
proven, excludes a defendant's responsibility for an other-
wise criminal act, evidence of a defendant's mental disease
or defect is also admissible in Montana criminal trials "        ...
whenever it is relevant to prove that the defendant did or did
not have a state of mind which is an element of the offense."
Section 95-502, R.C.M.    1947.    This section is a codification
of the "diminished capacity" defense, under which a defendant
may show that he suffered from a mental disease or defect which,
although insufficient to establish legal insanity as a complete
defense, made him incapable of forming the criminal intent de-
fined by statute as an element of the crime charged.
        In 1967, when section 95-502, R.C.M. 1947, was enacted
by the Montana legislature, homicide in Montana was divided in-
to four classifications, each requiring a different and specific
mental state.   The intent element of first degree murder was
deliberation, premeditation and malice aforethought, while that
of second degree murder was malice aforethought, without deliber-
ation or premeditation.    Section 94-2503, R.C.M.    1947.    State v.
Brooks (1967), 150 Mont. 399, 436 P.2d 91.       Voluntary manslaughter
consisted of any unlawful killing, without malice, upon a sudden
quarrel or heat of passion.       Section 94-2507(1), R.C.M.   1947.
Involuntary manslaughter, the fourth classification of homicide
under Montana criminal law in 1967, did not have criminal intent
as a statutory element of the crime; the issue, rather, was one
of criminal negligence.    Section 94-2507(2), R.C.M.    1947.    State
v. Souhrada (1949), 122 Mont. 377, 204 P.2d 792.
        The diminished capacity defense was traditionally used
to show that, due to mental disease or defect, the defendant was
unable to form the specific intent which was an element of a
higher degree of an offense such as homicide, and that a lesser
degree of criminal homicide, which lacked that specific intent
as an element of the crime, was in fact committed.      See, Anno.
22 ALR3d 1228, 1238-43 (1968).      Thus, under Montana law in
effect when section 95-502, R.C.M.     1947, was enacted, evidence
of a defendant's mental disease or defect was admissible to
pxove or disprove, for example, that, although a defendant com-
mitted an unlawful killing with malice aforethought, he had not
the capacity to form the specific intent--deliberation or pre-
meditation--which was an element of first degree murder.
         By January 1974, when Lana Harding was kidnapped and
murdered, Montana had adopted its present criminal code.      The
new code abolished all distinctions between first and second
degree murder.     Malice aforethought and premeditation are no
longer elements of the criminal homicide offense.      The intent
element of the crime of homicide under present Montana law is
merely "purposely, knowingly, or negligently" causing the death
of another human being.      Section 94-5-101, R.C.M. 1947.   There
are three types of criminal homicide.      Defendant was charged
with, and convicted of, deliberate homicide, a criminal homi-
cide committed purposely or knowingly.      Section 94-5-102(1)(a),
R.C.M.   1947.   Mitigated deliberate homicide, a lesser offense,
also requires that the defendant commit the criminal homicide
purposely or knowingly, but that the deliberate homicide be
committed under the influence of extreme mental or emotional
stress for which there is a reasonable excuse.      Section 94-5-
103(1), R.C.M.    1947.   The third type of criminal homicide, neg-
ligent homicide, is inapplicable to the facts shown at trial.
         Because the statutory definitions of both deliberate
homicide and mitigated deliberate homicide require proof by
the State of the identical mental element--purposely or know-
ingly--there was no lesser degree of criminal homicide of
which defendant could have been convicted upon proof that he
was unable to form the mental state required in deliberate
homicide.    The State concludes that, because all of the charges
required a showing of purposeful or knowing conduct, the section
95-502 defense of mental disease or defect negating the ability
to form a purposeful or knowing intent was a complete, rather
than a partial, defense and as such merged with the insanity
defense of section 95-501.
          We do not agree with the State that, in this case, the
diminished capacity and insanity defenses were necessarily iden-
tical.    The prescribed mental state of "purposely or knowingly"
applies to each element of the crime of deliberate homicide.
Section 94-2-103(1) and ( 2 ) , R.C.M.     1947.   To be guilty of del-
iberate homicide, therefore, one must either have the pur-pose
to kill or know that it was highly probable that his actions
would result in the death of another human being.            While legal
insanity would have completely exonerated defendant from respon-
sibility for his criminal conduct, the diminished capacity de-
fense could be used in a criminal homicide case to show, for
example   ". . .   that although defendant knew the nature and quality
of the act (the assault     ..   .)   and knew that it was wrong" and so
was not irresponsible under the legal insanity test, "he lacked
mental capacity to form the intent to kill         . . .".   Weihofen
and Overholser, Mental Disorder Affecting the Degree of a Crime,
56 Yale L.J. 959, 979-80 (1948).        A defendant then, due to mental
disease or defect precluding him from forming the intent to com-
mit criminal homicide, might be found guilty of the lesser includ-
ed offense of aggravated assault.        See, State v. Booth (1977),
30 Or-App. 351, 567 P.2d 559, 561-62.

          Defendant maintains the State was required to prove
"   . . . that defendant had, and   could have had, a particular
state of mind which is an element of the offense," and that
by making diminished capacity an affirmative defense, the
trial judge unconstitutionally shifted to defendant the burden
of disproving an essential element of the offenses charged.
         "  ...  the Due Process Clause protects the
        accused against conviction except upon proof
        beyond a reasonable doubt of every fact neces-
        sary to constitute the crime with which he is
        charged." In re Winship (1970), 397 U.S. 358,
        364, 90 S. Ct. 1068, 25 L. Ed. 2d 368.
         We must therefore analyze Montana's deliberate homicide
statute to determine if a defendant's lack of mental disease or
defect, and his resulting ability to purposely or knowingly
cause the death of another person, is a fact necessary to con-
stitute the crime charged.     Patterson v. New York, supra.
         In Montana, a person commits the offense of deliberate
homicide if he purposely or knowingly causes the death of another
human being.    Sections 94-5-102(1)(a), 94-5-101(1) , R.C.M. 1947.
The statutorily defined elements of the offense, each of which
the State must prove beyond a reasonable doubt, are therefore
causing the death of another human being with the knowledge that
you are causing or with the purpose to cause the death of that
human being.    A person acts "with knowledge" or "knowingly" "      ...
with respect to the result of conduct described by a statute de-
fining an offense when he is aware that it is highly probable that
such result will be caused by his conduct     . . ."   Section 94-
2-101(27), R.C.M.   1947.   The statute does not require the State
to prove the defendant does not suffer from mental disease or de-
fect which would prevent the defendant from doing the act purposely
or knowingly.
         Because sanity or lack of mental disease or defect is
not an element included in the definitions of any of the crimes
charged against defendant, the State may rely upon the rebuttable
presumption that the defendant was sane when the offense was
committed.    Cf. Mullaney v. Wilbur (1975), 421 U.S. 684, 95
S. Ct. 1881, 44 L. Ed. 2d 508; see, Patterson v. New York, 432
U.S. 212-216.   The sanity presumption is a presumption which
all the states employ in criminal trials.       See, H. Weihofen,
Mental Disorder as a Criminal Defense (1954), pp. 214-215,
and cases collected therein; Leland v. Oregon, 343 U.S. at 799.
Without a presumption that everyone is sane and capable of
committing crimes, "     ...   the government would always be under
the necessity of adducing affirmative evidence of the sanity of
the accused.      But a requirement of that character would serious-
ly delay and embarrass the enforcement of the laws against crime,
and in most cases be unnecessary.      . ."   Davis v. United States
(1895), 160 U.S. 469, 486, 16 S. Ct. 353, 40 L. Ed. 499.           The
trial court instructed the jury defendant was presumed to have
been sane at the time the offenses were committed.         Defendant
himself in his requested instructions stated that "Every man is
presumed to be sane, that is, to be without mental disease or
defect   . . ."   The presumption of sanity did not shift to defen-
dant the burden of disproving a fact necessary to constitute
the crime charged.
         " .   ..To recognize at all a mitigating cir-
         cumstance does not require the State to prove its
         nonexistence in each case in which the fact is put
         in issue    ...
         "   ... Proof of the nonexistence of all affirm-
         ative defenses has never been constitutionally
         required    . . ."
                          Patterson v. New York, 432 U.S.
209, 210.
         The section 95-502, diminished capacity defense, is an
affirmative defense.      Section 94-2-103 (6), R.C.M.   1947.   To rebut
the presumptions of sanity and capability of forming a purpose-
ful or knowing intent, a defendant may admit evidence relevant
to "   . . . prove   that he did not have a particular state of mind
which is an essential element of the offense charged."           Section
95-503 (b)(2), R.C.M. 1947.     These sections do not define the
standard of proof necessary to establish this affirmative de-

fense, and neither section 95-502 nor section 95-503(b)(2) has
been interpreted by this Court.      We hold that, to prove a
section 95-502 defense, a defendant must prove by a preponder-
ance of the evidence that he lacked the ability, due to mental
disease or defect, to form that criminal mental state which is
defined by statute as an element of the crime with which he is
charged.
           Placing on a defendant the burden of proving the dimin-
ished capacity defense does not offend "      . ..    'some principle
of justice so rooted in the traditions and conscience of our
people as to be ranked as fundamental.'      . . ."   Speiser v. Ran-
dall (1958), 357 U.S. 513, 523, 78 S. Ct. 1332, 2 L. Ed. 2d 1460.
Several jurisdictions do not even allow diminished capacity as
an affirmative defense.      See, State v. Doss (1977), 116 Ariz.
156, 568 P.2d 1054; Bethea v. United States (D.C.App.       1976), 365
A.2d 64; cases collected in 22 ALR3d 1228, 1235-1238.        Indeed,
in   an          opinion in which the Supreme Court considered whether
a trial court must instruct jurors that they should consider
evidence of diminished capacity, the Court held that this was a
matter of peculiarly local concern entrusted to the local courts.
          "  .     .
              . For this Court to force the District
          of Columbia to adopt such a [diminished capacity]
          requirement for criminal trials would involve a
          fundamental change in the common law theory of
          responsibility." Fisher v. United States (1946),
          328 U.S. 463, 476, 66 S. Ct. 1318, 90 L. Ed. 1382.
          (Bracketed material added.)
          Because psychiatric evaluation as to subtle gradations
of mental impairment is highly subjective and not within the
common experience of the layman juror, the State may in fairness
require a defendant to convince the jury of his diminished cap-
acity by a preponderance of the evidence.
          The fact that psychiatry is a developing and, at present,
inexact science has long been noted by the courts.        See,
Greenwood v. United States (1956), 350 U.S. 366, 76 S. Ct. 410,
100 L. Ed. 412; Warhlich v. Arizona (9th Cir. 1973), 479 F.2d
1137; Bethea v. United States, supra.
        "The science of psychiatry is at most an
        educated guess as to the certainty of human
        behavior, which cannot be predicted with any
        absoluteness. .    "   .
                              People v. Del Guidice
        (1973), 345 N.Y.S.2d 341, 344.
In rejecting the diminished capacity defense, courts have also
compared diminished capacity with other defenses and noted:
        "    ...unlike the notion of partial or relative
        insanity, conditions such as intoxication, medi-
        cation, epilepsy, infancy, or senility are, in
        varying degrees, susceptible to quantification
        or objective demonstration, and to lay understand-
        ing.    .
               ." Bethea v. United States, 365 A.2d 88.
See, Wahlrich v Arizona, supra; State v. Doss, supra.
               .
        The myriad problems with allowing the introduction of
psychiatric testimony to determine criminal responsibility are
discussed in Ennis      &   Litwack, Psychiatry and the Presumption of
Expertise:    Flipping Coins in the Courtroom, 62 Cal. L.Rev. 693,
737 (1974).
        Despite the potential problems of proof in allowing the
diminished capacity affirmative defense, and despite the fact
that a state very likely is not constitutionally required to even
allow diminished capacity as an affirmative defense, Montana does
allow the defense.      While the Montana legislature was willing to
recognize diminished capacity:
        "    . . . as
                  an exculpatory         ...
                                       circumstance
       affecting the degree of culpability       it...
       was willing to do so only if the facts making
       out the defense were established by the defen-
       dant with sufficient certainty. The State was
       itself unwilling to undertake to establish the
       absence of those facts beyond reasonable doubt,
       perhaps fearing that proof would be too diffi-
       cult and that too many persons deserving treat-
       ment as murderers would escape that punishment
       if the evidence need merely raise a reasonable
       doubt about the defendant's [diminished capacity].
        .. ." Patterson v. New York, 432 U.S. 207.
        In this case, the State meticulously proved the facts
constituting the deliberate homicide and aggravated kidnap-
ping crimes beyond any reasonable doubt, based on all the
evidence including the evidence of defendant's alleged mental
disease or defect.     The State, consistent with the Leland and
Rivera cases, could then constitutionally refuse to sustain
the affirmative defense of diminished capacity unless defendant
proved that defense by a preponderance of the evidence.
        The instructions given by the court clearly required
the State to prove every element of the offenses charged beyond
a reasonable doubt and more than gave defendant the benefit of
Montana law on the diminished capacity defense burden of proof.
In Instruction 53 the jurors were told that, before considering
the diminished capacity defense, they were to "      . . . first
determine from the evidence in the case beyond a reasonable doubt
whether the defendant did do the acts charged against him in the
Information."   The court separately instructed the jury that to
find defendant guilty of any of the offenses charged, they must
first find that defendant    ". . .   committed the act or acts charged
voluntarily, while having with regard to each element contained
in the law defining the offense one of the mental states contained
in the said definition."     (Instruction 29.)   The court instructed
the jury that only if it found beyond a reasonable doubt that

defendant did any of the acts charged against him in the Infor-
mation should they then consider "whether or not he could have
had the requisite mental state for the act or acts which you have
found he committed."     (Instruction 53.)
       Although the court in Instruction 53 instructed the jury
as to defendant's burden of proof for his legal insanity defense,
nowhere in the instruction itself did the court specifically in-
struct the jury as to what burden of proof defendant had to satisfy
to establish that he could not form a mental state of "purposely"
or "knowingly" due to mental disease or defect (the diminished
capacity defense).      It is well established, however, that    ". . .
a single instruction is not viewed in artificial isolation, but
must be viewed in the context of the overall charge."         Cupp v.
Naughten (1973), 414 U.S. 141, 146-47, 94 S. Ct. 396, 38 L. Ed. 2d
368.   If all the instructions considered as a whole fairly and
accurately present the case to the jury, the f a 3 that one
instruction, standing alone, is not as full as it might have been
is not reversible error.       State v. Brooks (1967), 150 Mont. 399,
436 P.2d 91.      Instruction 1 in this case made the jury aware of
this rule of law.      ".   . . you are   to consider all of the instruc-
tions as a whole, and are to regard each in the light of all the
others. "
            The instructions in this case, when considered as a whole,
imposed a more lenient burden of proof on defendant than Montana
law provided, because the instructions impressed upon the jury
that defendant had successfully established his diminished capa-
city defense if, after considering all the evidence in the case,
the jurors entertained a reasonable doubt as to whether defendant
suffered from mental disease or defect which prevented him from
forming a purposeful or knowing state of mind with respect to the
offenses charged.
            "A person to be guilty of any of the offenses
            charged in any of the seven counts charged in
            the Information must have committed the act
            or acts charged voluntarily, while having with
            regard to each element contained in the law
            defining the offense one of the mental states
            contained in said definition." (Instruction 29).
            ". . . In order to convict the defendant of
            the offense charged in any of said counts all of
            the material allegations contained in that particu-
            lar count must be proved beyond a reasonable doubt
              .
            . ." (Instruction 6).
            "Reasonable doubt is  ...  that state of the case
            which, after the entire comparison and consider-
            ation of all the evidence, leaves the minds of
          the jurors in that condition that they cannot
          say they feel an abiding conviction to a moral
          certainty of the truth of the charge." (In-
          struction 7).
          The instructions which were given to the jury in this
case not only protected defendant within the ambit of Montana
law, but indeed posited a more liberal burden of proof than
that to which defendant was entitled.        The instructions, when
read together, also required defendant to establish his dim-
inished capacity merely by raising a reasonable doubt, rather
than by proof by a preponderance of the evidence.
          We now review defendant's conviction in the light of
the decision of the United States Supreme Court in Sandstrom v.
Montana (1979), 442 U.S.      ,   99 S. Ct. 2450, 61 L. Ed. 2d 39.
The jury instruction in that case was a naked instruction:          "The
law presumes that a person intends the ordinary consequences of
his voluntary acts."    This instruction was held unconstitutional
under the Fourteenth Amendment to the United States Constitution
because the jury might have interpreted it in one of two ways:
(1) as a conclusive presumption, or (2) as shifting the burden
of persuasion to the defendant to disprove an element of the
crime, viz. that defendant "knowingly or purposely" killed the
victim.    As either interpretation would have rendered the instruc-
tion unconstitutional, defendant's conviction was reversed.
          The threshold inquiry in ascertaining the constitutional
analysis applicable to this kind of jury instruction is to deter-
mine the nature of the presumption.     Sandstrom, supra.      Ulster
County Court v. Allen (1979),        U. S.      ,   99 S. Ct. 2213, 60
L. Ed. 2d 777.   That determination requires careful attention to
the words actually spoken to the jury, for whether a defendant
has been accorded his constitutional rights depends upon the way
in which a reasonable juror could have interpreted the instruc-
tion.     Sandstrom, supra.
        In this case a reasonable juror could not have inter-
preted the instructions on intent as conclusive presumptions
condemned in Sandstrom.   The jury was told in instruction 31
that "a presumption is a deduction or reasoning which the law
expressly directs a jury make from proved fact or facts"; that
"presumptions expressly direct you to reason from proved facts";
and that "the law expressly directs the jury to reason:   that
an unlawful act was done with an unlawful intent and also that
a person is presumed to intend the ordinary consequences of his
voluntary act."   This instruction concludes "Further, unless
you are otherwise instructed with regard to a particular presump-
tion, all presumptions are rebuttable; that is, they may be con-
troverted and overcome by other evidence."
        In instruction 33 describing the methods of proof appli-
cable to the offenses of deliberate homicide, the jury was told
that the mental state accompanying the voluntary act for the of-
fense of deliberate homicide may be proved by either inferences
or presumptions or a combination of the two; that "if you find
beyond a reasonable doubt that the defendant, on or about January
21, 1974, in Pondera County, Montana, voluntarily committed an
illegal act on Lana Harding, such as assaulting or injuring her,
the law presumes that an unlawful act was done with an unlawful
intent; that is, the law expressly directs you to reason from
such unlawful act that the defendant acted with an unlawful intent,
or purpose"; and that "this is a rebuttable presumption, which
means it may be controverted and overcome by other evidence, but
whether or not a presumption, once it has come into effect is
overcome, is for the jury to determine"; and a similar instruc-
tion that "the law presumes that a person intends the ordinary
consequences of his voluntary act" and that this is a rebuttable
presumption.
          ~nstruction34 described to the jury the methods of
proof applicable to deliberate homicide by means of torture.
This was one of the two crimes of which defendant was con-
victed.    The jury was instructed that "the mental state of
purposely assaulting another physically to inflict cruel suffer-
ing upon that person for a particular purpose cannot be proved
by using the legal presumptions you have been directed to use
in the proof of deliberate homicide, and must be proved by the
use of inference alone."
          Similar instructions were given the jury in regard to
kidnapping and aggravated kidnapping, viz. that the intent or
mental state required to constitute the offense of kidnapping
could be proved by a rebuttable presumption, but that the spec-
ific intent required to constitute aggravated kidnapping could
not be proved by a presumption but must be proved by inference
alone.
          We conclude from the foregoing that the instructions
considered as a whole do not constitute conclusive presumptions
that "the law presumes that a person intends the ordinary con-
sequences of his voluntary acts" or that "an unlawful act was
done with an unlawful intent" and that a reasonable juror could
not so have interpreted them.     Thus the first of the Sandstrom
condemnations is inapplicable to this case.
          The jury was confronted with rebuttable presumptions that
a person intends the ordinary consequences of his voluntary acts
and that an unlawful act was done with an unlawful intent.        A
similar rebuttable presumption was found unconstitutional in
Mullaney v. Wilbur ( 1 9 7 5 ) , 421 U.S. 684, 95 S. Ct. 1881, 44 L. Ed. 2d
508.   The basis of that decision was that such presumption shifted
the burden from the State to prove each element of the crime onto
the defendant.
         Thus we are squarely faced with determining whether this
federal constitutional error constitutes harmless or prejudicial
error.   The test of harmless constitutional error is whether the
court can declare its belief that the error was harmless beyond
a reasonable doubt.   Chapman v. California (1967), 386 U.S. 18,
87 S. Ct. 824, 17 L. Ed. 2d 705.   Chapman rejected a rule that all
federal constitutional errors, regardless of the facts and cir-
cumstances, were harmful and required automatic reversal of a
conviction.
         As far as we can determine, the United States Supreme
Court has not yet fashioned a uniform standard for determining
harmless federal constitutional error beyond Chapman.   See Harm-
less Error:   the Need for a Uniform Standard, St. John's Law Review,
Vol. 53, Spring 1979, Number 3, page 541; Assessing the Harmless-
ness of Federal Constitutional Error--A Process in Need of a
Rationale, University of Pennsylvania Law Review, December 1976,
Vol. 125, No. 2, page 15.   At least three definable approaches
appear in United States Supreme Court cases:   (1) Focusing on the
erroneously admitted evidence or other constitutional error to
determine whether it might have contributed to the conviction
e.g., Fahy v. Connecticut (1963), 375 U.S. 85, 84 S. Ct. 229, 11
L. Ed. 2d 171; (2) excluding the constitutional infirmity where
overwhelming evidence supports the conviction e.g., Milton v.
Wainwright (1972), 407 U.S. 371, 92 S. Ct. 2174, 33 L. Ed. 2d 1;
(3) determining whether the tainted evidence is merely cumulative
or duplicates properly admitted evidence e.g., Harrington v.
California (1969), 395 U.S. 250, 89 S. Ct. 1726, 23 L. Ed. 2d 284.
         Under such circumstances, we feel free to adopt any of
the three standards in assessing federal constitutional harmless
error within the confines of Chapman.   It seems to us that the
overwhelming weight of the evidence standard addresses the realities
of jury trial to a greater degree than the others in the context
of the McKenzie case despite criticism of this standard by text
writers and legal commentators.    It has been observed by at least

one commentator that on the whole, the cases support the pro-
priety of an overwhelming weight of the evidence test.     Martha

Field, University of Pennsylvania Law Review, Vol. 125, No. 1,
p. 21.
           We choose to follow this standard in determining federal
constitutional harmless error under Chapman because it seems to
us that an appellate court should view the case as a whole in
assessing harmless or prejudicial error and not confine itself
to a review of only one component of the case in artificial
isolation, in this case the jury instructions.     To confine our
review solely to the latter would, in our view, require us to
take a lopsided view of the case on appeal and require us to
overemphasize jury instructions in relation to the evidence, not-
withstanding the dictum in Ulster County Court v. Allen (1979),
442 U.S.       , 99 S. Ct. 2213, 60 L. Ed. 2d 777.
           We find nothing in Sandstrom inconsistent with adopting
this approach to determining harmless error.      In Sandstrom the
United States Supreme Court expressly declined to reach the issue
of harmless error as an initial matter as the Montana Supreme
Court had not ruled on this issue.    On remand, we granted a new
trial to Sandstrom on grounds unrelated to the overwhelming evi-
dence standard in assessing harmless error.
           We have also reviewed Bollenback v. United States (1946),
326 U.S. 607, 66 S. Ct. 402, 90 L. Ed. 350, and Brotherhood of
Carpenters v. United States (1947), 330 U.S. 395, 67 S. Ct. 775,
91 L. Ed. 973.    These cases indicate that where there is a jury
instruction containing an unconstitutional presumption there can
be no harmless error and automatic reversal is required.     In our
view the effect of this holding is ameliorated if not eliminated
by the later Chapman case extending the scope of analysis of
harmless constitutional error and declining to adopt any auto-
matic reversal rule but analyzing each case on a case-to-case
basis to determine harmless or prejudicial error.       So viewed
         -
Bollenback    &   Brotherhood of Carpenters would be limited to hold-
ing that under the particular facts and circumstances of those
cases, the unconstitutional presumption was prejudicial error.
        McKenzie is a case where no inadmissible evidence was
presented to the jury.       The jury heard no tainted evidence.    The
proof presented by the state was essentially undisputed and un-
controverted.       The sole exception was the conflicting testimony
of psychiatrists called by the state and the defendant relating
to the capacity of the defendant to form the intent required to
constitute the crimes of which he was convicted.       The verdict
of the jury necessarily determined that defendant had the capacity
to form the requisite intent.       No unconstitutional presumptions
were given the jury concerning defendants mental capacity.
        Given that mental capacity, the question remains whether
defendant in fact had the requisite intent when he kidnapped and
killed the victim.       Here the evidence is undisputed and permits
only one rational conclusion.
        From the beginning there was no real or genuine question
regarding intent in this case.       There was uncontroverted and
compelling evidence of the vicious manner in which the crimes were
committed from which no rational conclusion could be drawn that
the defendant lacked the intent to kidnap and kill the victim.
The pathologist who examined the body of the victim testified how
the killing occurred.       He stated that there was evidence of sexual
intercourse in close proximity to the time of death and that a

dry stain in the victim's pubic hair vaginal canal contained human
male semen.       He also testified that the evidence was consistent
with the fact the victim had been dragged.      Nine abraded bruises
were found on the front part of the victim's chest in the area
of her breasts.      A segment of used clothesline rope had been
found around the victim's neck which had been severely constric-
ted about 45 minutes before her death causing injuries severe
enough to completely compress the airway into her lungs.           Finally,
there was evidence of several blows to the victim's head.           The
death blow had left open the entire side of her head.            Blood and
brain tissue matching those of the victim were found on the ex-
haust manifold.
           There is no other evidence.        The evidence on the issue
of intent is overwhelming, uncontradicted, and permits but one
rational conclusion--that defendant purposely and knowingly in-
tended to kidnap and kill her.        We conclude that a reasonable
juror could not have found otherwise on the proof presented by
the State, the instructions on rebuttable presumptions notwith-
standing.      See State v. Hamilton (1980),         Mont   .
                                                            -I   - 2d
                                                                  P.
      ,   37 St.Rep. 70.   Regardless of the jury instructions on re-
buttable presumptions, the verdict could not have been otherwise.
We declare a belief that the unconstitutional jury instructions
were harmless beyond a reasonable doubt in the context of the
undisputed evidence in this case, that the assigned error could
not have contributed to the verdict in this case.

            Af firmed.
                                               Chief Justice




 Justices



Judge, sitting in place o



 n.  Jack D. Shanstrom, District
       sitting in the vacant
seat on the Court.
                                 -   55   -
Mr. Justice Daniel J. Shea dissents and will file an opinion later.